 



EXHIBIT 10.27
DESCRIPTION OF GENVEC, INC. 2006 ANNUAL BONUS PLAN
2006 annual bonuses will be determined by the achievement of both individual
goals and corporate goals, each of which will be given 50% weight in determining
the annual bonus. Based upon individual performance and accomplishments, the
Compensation Committee will award discretionary bonuses that fall within ranges
established by the Compensation Committee. Such ranges are based on target bonus
figures, by position, from public companies of similar employee size and
industry type. Individual goals are established for each employee subsequently
evaluated in each individual’s performance review. Corporate goals for 2006
relate to financing activities, progress in product development programs, the
establishment of new strategic alliances, and other business development
initiatives. Certain of these goals carry a higher weighting than others. The
bonus for the President and Chief Executive Officer is determined primarily by
satisfaction of the corporate goals.

 